Dear Mr. Rattler:
You requested the opinion of this office concerning when the interfund borrowing authorized by R.S. 39:138 must be repaid.  R.S. 39:138 authorizes the treasurer to use, loan or borrow any available cash in the state treasury from any fund to make payments from the state general fund that are authorized by law.  Any funds so used, loaned or borrowed shall be repaid during the course of the fiscal year in which the cash was borrowed.
R.S. 39:93 defines "fiscal year" of the State to "commence on the first day of July of each year and end on the thirtieth day of June of the year next following."
While R.S. 39:136.1 allows the State's books to technically remain open for forty-five days after the close of the fiscal year, the State's fiscal year does close on June 30 as stated in R.S. 39:93.  Therefore, any interfund borrowing which has occurred within a fiscal year must be repaid within that same fiscal year, which ends on June 30.
Trusting this adequately responds to your request, I remain
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: MARTHA S. HESS Assistant Attorney General